83 F.3d 417
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Roger Lewis SMYRE, a/k/a Red, Defendant--Appellant.
No. 94-5622.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 15, 1996Decided:  April 22, 1996.

David Wall Minor, Statesville, North Carolina, for Appellant.   Mark T. Calloway, United States Attorney, H. Thomas Church, Assistant United States Attorney, Charlotte, North Carolina, for Appellee.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Roger Lewis Smyre pled guilty to distributing crack cocaine.   He was sentenced to 140 months incarceration, four years of supervised release, and a $50 special assessment.   Smyre noted a timely appeal.   Counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that in his view there exist no meritorious grounds for appeal.   Smyre filed a supplemental brief claiming that the district court erred by denying his request to substitute his counsel due to an alleged conflict of interest and he was denied the effective assistance of counsel.   Smyre's claims cannot be reviewed on direct appeal.  United States v. DeFusco, 949 F.2d 114, 120-21 (4th Cir.1991), cert. denied, 503 U.S. 997 (1992).


2
We have examined the entire record in this case in accordance with the requirements of Anders, supra, and find no meritorious issue for appeal.   Counsel has moved to withdraw from further representation.   The court requires that counsel inform his client, in writing, of his right to petition the Supreme Court of the United States for further review.   If the client requests that a petition be filed, but counsel believes that such a petition would be frivolous, then counsel may move in this court at that time for leave to withdraw from representation.   Counsel's motion must state that a copy thereof was served on the client.   We therefore deny counsel's motion to withdraw at this stage of the proceedings.   We further deny Smyre's motion to substitute his attorney.   We affirm the district court's judgment order.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
AFFIRMED.